        Case 1:05-cr-00664-JPO Document 114 Filed 10/23/20 Page 1 of 1




                                                      October 22, 2020
BY ECF

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

      Re: United States v. David Arthur Buie
           05 Cr. 664 (JPO)

Dear Judge Oetken,

       I am writing to request an extension of time until November 17 to file
supplemental papers, which are currently due on October 27, 2020. AUSA Emily
Deininger has no objection to this request. This is the first request for an extension.
A previous request to adjourn argument on the matter was granted. The reason for
this request is that the parties are engaged in discussions regarding a possible
negotiated resolution of the matter.

      I, therefore, respectfully request that the Court set a new schedule for
supplemental briefing with the defense papers due on November 17, the
government’s response due on December 1, and the defense reply, if any, due on
December 9.
Granted.
So ordered.
                                        Respectfully submitted,
 October 22, 2020
                                        /s/ Allegra Glashausser
                                        Assistant Federal Defender
                                        Tel: (646) 842-2353




                                           1
